           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BRIAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                       No. 4:16-cv-624-DPM

BAPTIST HEALTH; BAPTIST HEALTH
HOSPITALS; DIAMOND RISK
INSURANCE LLC; CONTINENTAL
CASUALTY COMPANY; ADMIRAL
INSURANCE COMPANY; ADMIRAL
INDEMNITY COMPANY; IRONSHORE
INDEMNITY, INC.; and IRONSHORE
SPECIALTY INSURANCE CO.                                 DEFENDANTS

                                ORDER
     1. Joint report on notice, NQ 147, appreciated. The parties' fruitful
collaborations are obvious.
     2. The Court resolves the parties' few disagreements as noted in
the attached mark-up of Baptist's redline of the notice, NQ 147-2. The
Court agrees with Whitley about other Baptist facilities. Otherwise, the
Court mostly adopts Baptist's suggestions with some tweaks.           The
scope of the "other sources" remains a fighting issue, which the Court
will resolve in the next round of motions. Baptist must continue
producing information about all of the individuals covered by
Whitley's listed categories. They're in the class for now. All must get
notice. But there's no need to get into these particulars in the notice.
     3. The Court notes Baptist's comment about the March discovery
cutoff. The parties must do their best to stick to the schedule. Please
continue to collaborate. And the Court is open to creative proposals,
especially joint ones, to keep this older case on track for trial in
September.
     So Ordered.


                                  D.P. Marshall Jr.
                                  United States District Judge




                                   -2-
          Case 4:16-cv-00624-DPM Document 147-2 Filed 01/10/20 Page 2 of 6



                          IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF ARKANSAS
                                    WESTERN DIVISION

BRJAN WHITLEY, Individually and
on Behalf of All Others Similarly Situated                                                PLAINTIFF

v.                                   Case No. 4: 16-cv-00624-DPM

BAPTIST HEALTH; BAPTIST HEALTH HOSPITALS;
DIAMOND RISK INSURANCE, LLC;
CONTINENTAL CASUALTY COMPANY;
ADMIRAL INSURANCE COMPANY;
ADMIRAL INDEMNITY COMPANY;
IRONSHORE INDEMNITY, INC., and
IRONSHORE SPECIALTY INSURANCE CO.,                                                   DEFENDANTS

                                            IMPORTANT

            A federal court authorized this notice. This is not a solicitation from a lawyer.




                                           BERS OF THE FOLLOWING CLASS:

     All Arkansas residents who, since July 30, 2011, received any type of healthcare
     treatment from any Arkansas entity owned, controlled, or managed by Baptist Health or
     Baptist Health Hospitals; (i) the treatment was covered by valid, in network, health
     coverage that was underwritten, administered, or supported by (a) QualChoice of
     Arkansas, (b) Health Advantage, (c) Blue Cross Blue Shield, (d) Humana, (e) Aetna, or
     (f) UnitedHealthcare; (ii) Baptist submitted the charges for the treatment to the patient's
     health insurer for payment; (iii) Baptist accepted payment from the health insurer for
     the treatment; (iv) Baptist (itself or through its agents) sought payment for the treatment
     from sources other than the health insurer by maintaining or asserting hospital lien(s) for
     the treatment after accepting payment from the health insurer; and (v) the individual
     sustained damages.

     You received this Notice because YOU MAY BE A MEMBER OF THE CLASS.

     Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B) and the Order of the Honorable D.P.
     Marshall Jr., United States District Court Judge dated September 13, 2019, the Court has
     certified this litigation as a class action on behalf of the above-defined class ("Class") and
     the Court has appointed Plaintiff and his Counsel as Class Representative and Class Counsel,
     respectively.                                   , ,. 1  ok. .
                                        A-tr~y ~ .
     If you are receiving this noti6 3u may be a member of the Class. You may have a claim.
      Case 4:16-cv-00624-DPM Document 147-2 Filed 01/10/20 Page 3 of 6



THIS NOTICE MAY AFFECT YOUR RIGHTS. PLEASE READ IT CAREFULLY.

Pursuant to Federal Rule 23 and the Court's Order, you are hereby notified as follows:

This notice is to inform you of the pendency of a class action and the certification of a plaintiff
class in a lawsuit involving claims against Defendants Baptist Health, Baptist Health Hospitals,
Diamond Risk Insurance LLC, Continental Casualty Company, Admiral Insurance Company,
Admiral Indemnity Company, Ironshore Indemnity, Inc., and Ironshore Specialty Insurance
Company.                   -------- r;.
                                     ,_ e,e,p I 11V)•J..J           -rr;
                                                             A.. ,-~,...A tiv.>
                                                      I I'\ ,...,,. 1-,'.., r~ 7
                                                                                 .-u...c..v-ut-".
                                                                                        I

In summary, the L · 1gation is based on Plaintiffs allegations that Defendants (Baptist Health
hospitals                     ·             ) accepted payment from one of six commercial health
insurers - (a) Qua!Choice of Arkansas, (b) Health Advantage, (c) Blue Cross Blue Shield, (d)
Humana, (e) Aetna, or (t) UnitedHealthcare - for your medical treatment and wrongfully sought
payment for that treatment from sources other than health insurance by asserting or maintaining
hospital liens. Plaintiff asserts that if Defendants (Baptist) accepted a contractually-reduced
payment from one of the six health insurance carriers, Defendants were prohibited from
   ertin o maintaining hospital liens to seek payment for the full amount of the medical              •
services from ~..mm;e•" ot~ r than Jae-11th insurance •·wh ar )'Ol:lf third-party a1:1to accident ~
  .                 .              .                  .
                                             b'                             t,
~i:@teetioR (PlP)-eo'!•era~eerPlaintiff has asserted claims for a violation of the
Deceptive Trade Practices Act and breach of contract as a third-party beneficiary.

Defendants deny Plaintiffs allegations and deny that they are liable for any wrongdoing.
Defendants contend they complied with Arkansas statutory law controlling medical liens,
Arkansas insurance regulations, and caselaw from the Arkansas Supreme Court, all of which
govern the insurance provider agreements in the lawsuit.
                     _L Do rvor "'-<:lcl,
This notice is not in.fnu~d to be, and should not be construed as, an expression of any opinion
of the Court o.r tRe parti'3/4rith respect to the truth of the allegations in the Litigation or the
merits of the claims or the defenses asserted. The Court has not found any liability on the part of
the Defendants. and the Plaintiff must prove the claims at issue. There is no monev available
now. and there is no 1 uarantee there will be an ' recover '.
~he mu ib of tire elttimror deferFS~ This notice is sent to advise you of the pendency of this
action and your rights with respect to this action.

                        COMMENCEMENT OF THE LITIGATION
This Litigation was commenced on July 29, 2016, when Plaintiff Brian Whitley filed a class
action petition in state court. The case was later removed to the Federal District Court where
the case remains pending.

                           THE RIGHTS OF CLASS MEMBERS

(a) If you are a member of the Class described above, you have the following options:

       (1)     You may remain a member of the Class. To remain a member of
                                               2
      Case 4:16-cv-00624-DPM Document 147-2 Filed 01/10/20 Page 4 of 6



                the Class, you do not have to take any action. If you remain a
                member of the Class, you will be bound by any judgment in the
                action, whether favorable or unfavorable. As a member of the
                Class, you may share in the recovery, if any, and you will be
                barred from prosecuting your own claim. If judgment is rendered in
                favor of Defendants, Class members will be denied any recovery
                from this class action. You will automatically be considered a
                member of the Class, unless you request exclusion in accordance
                with the procedure set forth below.

        (2)     You may exclude yourself from the Class. Any member of the Class
                may be excluded, but only upon specific request. If you wish to be
                excluded from the Class, you must ask the Court to exclude you from
                the Litigation by mailing a signed letter requesting exclusion to:

                        Baptist Arkansas Hospital Lien Class
                        c/o Ed Gentle
                        Gentle, Turner, Sexton & Harbison, LLC
                        501 Riverchase Parkway East, Suite 100
                        Hoover, AL 35244

(b) If you file a request for exclusion as described in the evious paragraph, your request
for exclusion must set forth your name, address and telep ne number, and the name and case
number of the Litigation, Whitley v. Baptist Health et , Case No.: 4: l 6-CV-624 and state a
clear intent to be excluded from the litigation. ~ equest must be postmarked by _ __
_ , 2020 [45 days after the date of the notice]. If your request for exclusion is timely mailed,
you will be excluded from the Class. If excluded, you will not be bound by the results of the
Litigation, and you will also not share in any recovery that benefits the Class. If you do
not request exclusion, you will be represented by Plaintiff and their counsel, who have been
appointed Class Representative and Class Counsel, respectively, by the Court.

(c) By remaining in the Class, you will not subject yourself to any obligation to pay the costs
of the Litigation. With respect to the Class members, all costs and expenses, including
attorneys' fees, will be paid from any recovery obtained on behalf of the Class, as such
payment may be approved and ordered by the Court. Class Counsel intends to ask the Court that
all litigation and administrative expenses, as well as attorneys' fees, be deducted from the total
recovery obtained on behalf of the Class, if any. In the event there is no recovery paid to the Class,
no Class member will be responsible for paying any litigation or administrative expenses, or
attorneys' fees to Class Counsel. You may enter an appearance through an attorney if you so
desire.

For a more detailed statement of the matters involved in this Litigation, you may refer to
the pleadings and other papers filed in this action, which may be inspected as the Offices of the
Clerk, United States District Court, Eastern District of Arkansas - Western Division, Richard
Sheppard Arnold United States Courthouse, 500 West Capitol Avenue, Little Rock, Arkansas
72201, during regular business hours each day.

                                                 3
Case 4:16-cv-00624-DPM Document 147-2 Filed 01/10/20 Page 5 of 6




                               4
      Case 4:16-cv-00624-DPM Document 147-2 Filed 01/10/20 Page 6 of 6



 Additional questions pertaining to this litigation may be directed to any of the Co-Lead Class
 Counsel listed below.

 CO-LEAD CLASS COUNSEL;
HENINGER GARRISON DAVIS LLC                       BAILEY & OLIVER LAW FIRM
W. Lewis Garrison Jr.                             Sach D. Oliver
Jeffrey P. Leonard                                Frank H. Bailey
2224 First A venue North                          T. Ryan Scott
Birmingham, Alabama 35203                         GeoffD. Hamby
Phone: 205-326-3336                               3606 Southern Hills Boulevard, Ste. 200
Fax: 205-326-3332                                 Rogers, AR 72758
jleonard@hgdlawfirm.com                           Phone: (479) 202-5200
www.hgdlawfirm.com                                Fax: (479) 202-5605
                                                  rscott@baileyoliverlawfirm.com
                                                  www.baileyoliverlawfirm.com
CAMPBELL & GROOMS, PLLC
Donald K. Campbell, III
Kendell W. Grooms
8500 West Markham, Suite 105
Little Rock, AR 72205
Phone(501)313-4967
don@campbellgrooms.com
kendel@campbellgrooms.com
www .campbellgrooms.com



 DATE OF NOTICE: _ _ _ _, 20_


                     PLEASE DO NOT TELEPHONE THE COURT OR
                   THE COURT CLERK'S OFFICE FOR INFORMATION.




                                              5
